Citation Nr: 0509760	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-25 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1966 to May 1968; he served in Vietnam as a combat 
medic.  The veteran also enlisted in the Army Reserve 
National Guard of Arkansas in approximately February 1978 and 
had unverified Guard membership until at least June 1983.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (d).  A transcript of that hearing has been 
associated with the claims file.

The Board notes that, on a VA outpatient treatment report, 
dated July 12, 2004, from an Ophthalmology Clinic, there is a 
handwritten notation which states, "Ask for benefits", 
after which is a list of disabilities including "neuropathy 
of feet from diabetes" and "erectile dysfunction from 
diabetes".  It is not clear who wrote this note.  The matter 
is referred to the RO for appropriate action.

The issue of secondary service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era. 

2.  There is no competent medical evidence showing that the 
veteran has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The veteran has submitted no competent medical evidence 
showing that any chronic skin condition that was related to 
service was present within one year following separation from 
service.  

4.  The veteran has submitted no evidence showing the current 
existence of the alleged chronic skin disorder.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor is either disorder due to exposure to herbicide 
agents sustained in service. 38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in March 2002, prior to the 
initial decision on the claim in July 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the March 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for skin disorders secondary to herbicide exposure.  The RO 
informed the veteran he should provide medical evidence of a 
current disability as well as evidence showing a connection 
between his skin condition and his service-connected Type II 
diabetes caused by herbicide exposure.  The RO also informed 
the veteran that it would make reasonable efforts to help him 
get evidence necessary to support his claim and that he must 
give VA enough information about these records so that the RO 
could request them from the person or agency who has them.  
Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has also informed the veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  The veteran was afforded a hearing before 
the Board in November 2004, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  The 
veteran was also afforded a VA examination with a medical 
opinion.  38 C.F.R. § 3.159(c)(4).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  Therefore, it would not breach the 
veteran's rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the veteran has not asserted that his claim 
requires further development or action under VCAA or the 
implementing regulations.

Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends, in substance, that he suffers from a 
chronic skin condition of the left temple manifested by 
recurrent blisters that crust over.  He argues that this 
condition that occurs three or four times per year is related 
to his active military service, and that it is the result of 
his exposure to herbicides in Vietnam.  The veteran testified 
at his November 2004 Board hearing that he first had problems 
with his skin in 1970, and that he did not have any such 
problems with his skin while he was in service.  See Hearing 
Transcript p. 3.  He said that he had never had a doctor look 
at his skin while the lesions were festering.  See Hearing 
Transcript p. 6.  The veteran further testified that he had 
not seen a private doctor for treatment of this condition 
since 1970.  See Hearing Transcript p. 8.

Review of the veteran's Army service medical records reveals 
no complaints of, findings of, or diagnoses of any skin 
condition or any skin pathology.  The April 1968 separation 
examination indicated that the veteran had normal skin.  The 
annual examinations conducted in connection with the 
veteran's National Guard service likewise show no complaints 
of, findings of, or diagnoses of any skin condition or any 
skin pathology.

Review of the veteran's VA outpatient treatment records dated 
between 2000 and 2004 also do not show any findings of, or 
diagnoses of any skin condition or any skin pathology.  The 
veteran's December 2001 problem list did not include any 
mention of a skin condition.  In July 2004, during an Agent 
Orange review, the veteran reported recurrent forehead 
lesions on the right forehead described as poison ivy that 
would clear eventually.  On physical examination, the 
veteran's skin was described as benign.

The veteran underwent a VA skin examination in May 2002; he 
complained of recurrent blisters on the left temple that 
lasted four to five days then crusted over.  He denied scars.  
He denied other locations and said that it always occurred in 
the same location.  On physical examination, there was no 
skin rash.  The examiner rendered a clinical impression of 
probable Herpes simplex recurrent infection and stated that 
this did not appear to be associated with either Agent Orange 
or diabetes as a virus causes it.

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection for a skin disorder 
that he contends he developed as result of exposure to 
herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the United States Court of Appeals for Veterans Claims 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam.  However, to date, the medical evidence does not 
indicate that he has been diagnosed with any one of the 
presumptive diseases enumerated by the Secretary pursuant to 
the statute.  Furthermore, the veteran has testified that 
first evidence of any skin pathology was more than one year 
post-service in 1970.  Lastly, and most importantly, there is 
no competent medical evidence of record that documents the 
existence of the claimed skin pathology.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
skin disorder and denial of the claim could be warranted on 
the basis that there is no current disability, i.e., there is 
no skin disorder.  Furthermore, even assuming, arguendo, that 
the veteran's alleged chronic skin disorder is currently in 
remission, there is no medical evidence of record 
demonstrating the existence of any skin condition one year 
after the veteran returned from Vietnam, or within one year 
after separation from service; the veteran himself gave an 
onset date of 1970 for the skin condition.

The veteran and his representative maintain that he suffers 
from a skin disorder.  However, the veteran has submitted no 
medical evidence, except the statement of his opinions 
contained in various statements and his testimony, to 
establish that he currently has a skin condition.  His 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that any soft-tissue 
sarcoma or chloracne or other acneform disease is currently 
shown.  Again it is noted that there is no competent evidence 
on file of any chronic skin disorder that can be attributed 
to service in any way.  Where there is no medical evidence 
demonstrating that the claimed disorder currently exists, the 
claim must be denied.  See Montgomery v. Brown, 4 Vet. App. 
343 (1993).  There is an overwhelming lack of support in the 
medical evidence in favor of the veteran's claim, either 
under the statutory presumption or on a direct etiological 
nexus to service.  Since service connection cannot be granted 
for a disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for 
residuals of Agent Orange exposure, i.e., a skin disorder, is 
denied.

As such, there is no basis on the current record to grant 
service connection for this claimed disability.  The 
preponderance of the evidence is against the skin disorder 
claim.  Since the preponderance of the evidence is against 
the veteran's service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Entitlement to service connection for a skin disorder to 
include exposure to herbicide agents is denied.


REMAND

Reasons for remand:  1.  Medical opinion is inadequate.  In 
this regard, the Board notes that, although the April 2002 VA 
examiner diagnosed "essential" hypertension in this case 
and specifically noted that it was "unrelated to diabetes, 
the examiner provided no reasons for his opinion, as the RO 
had requested.  Hypertension is referred to as essential, or 
primary, when there is no known cause for the condition.  
Stedman's Medical Dictionary 831 (26th ed. 1995).  In 
addition, the Board notes that the veteran has been diagnosed 
with hypertension and that service connection for diabetes 
mellitus has been granted.  Judicial interpretation of the 
matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.   Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  There is no indication that the RO considered 
any application of the Allen decision to the question of 
whether the service-connected Type II diabetes aggravates the 
veteran's hypertension in this case.  Further development of 
the medical evidence and adjudication on this basis are 
therefore indicated.

2.  Additional treatment record should be obtained.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain VA records which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2003).

The evidence of record contains VA treatment records dated 
between August 2000 and August 2004 but none otherwise.  In 
addition, it appears from the VA treatment records currently 
in evidence that the appellant was diagnosed with 
hypertension and with diabetes at a VA facility in February 
and May of 1999, respectively.  However, the RO did not 
attempt to obtain these VA medical records.  Remand is 
required to attempt to obtain these records that appear 
relevant to the veteran's claim for secondary service 
connection for a hypertension.

In addition, a July 2004 VA treatment note refers to 
treatment of the veteran by a local medical doctor.  The RO 
should ask the veteran to identify that physician and then 
should obtain that doctor's medical records for the veteran.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should obtain the veteran's 
relevant medical treatment records from 
any VA facility identified by the 
veteran, to the extent not already on 
file.  In particular, the RO should 
obtain relevant VA treatment records 
dated prior to August 2000.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) that provided him with 
treatment for hypertension or Type II 
diabetes mellitus not already in the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
including all private treatment, to the 
extent not already on file.  In 
particular, the veteran should identify 
the local medical doctor mentioned in the 
July 2004 VA treatment note.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  Thereafter, the veteran should be 
afforded a VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  An opinion 
should be obtained even if the veteran 
does not report for the examination.  The 
examiner should consider the information 
in the claims file and the data obtained 
from the examination (or claims file 
review alone if the examination is not 
accomplished) to provide an opinion as to 
the following:

(a) whether, based on what is 
medically known about causes or possible 
causes of hypertension, it is at least as 
likely as not (i.e., probability of 50 
percent) that hypertension was caused by 
the veteran's diabetes mellitus as 
opposed to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
	(b) whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that the veteran's diabetes mellitus 
aggravated or contributed to or 
accelerated any existing hypertension.  
	(c) if the veteran's diabetes 
mellitus aggravated or contributed to or 
accelerated any hypertension, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  Thereafter, the RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


